RESPONSE TO AMENDMENT

Claims 1 and 3-16 are pending in the application.  Claim 2 has been cancelled.  Claims 10-15 are withdrawn due to Applicant’s election. 
Amendments to the claims, filed October 13, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 3, and 16 over Kitagawa (U.S. 6,048,908), made of record in the office action mailed July 14, 2020, Page 2, Paragraph 6 has been withdrawn.
The 35 U.S.C. §103 rejection of claims 4 and 6-9 over Kitagawa (U.S. 6,048,908) in view of Lester (EP 1371704), made of record in the office action mailed July 14, 2020, Page 4, Paragraph 7 has been withdrawn.
The 35 U.S.C. §103 rejection of claims 1 and 5 over Liu (U.S. Pat. Pub. 2013/0118773) in view of Kitagawa (U.S. 6,048,908), made of record in the office action mailed July 14, 2020, Page 7, Paragraph 8 has been withdrawn.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (U.S. 6,048,908) in view of Jung (U.S. Pat. Pub. 2010/0068525).
Regarding claim 1, Kitagawa teaches a composition (Abstract; Col. 14, lines 63-65) comprising 1) an adhesive coating (Col. 14, lines 63-65); and 2) porous polymeric particles disposed in the coating (Abstract; Col. 14, lines 63-65), wherein the polymeric particles comprise a polymerized product of a monomer composition comprising a monomer of Formula (II):     CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least 1; R1 is a hydrogen or alkyl (ethylene glycol di(meth)acrylate, Col. 7, lines 66 – Col. 8, line 12) and at least one monomer of Formula (IV): CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a hydrogen (acrylic acid, methacrylic acid, Col. 7, lines 11-12 and 23-25).
	Kitagawa fails to teach wherein the R3 in Formula (IV) is a linear or branched alkyl having 1 to 20 carbon atoms.
Jung shows that (meth)acrylic acid and alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates, are equivalent materials in the art for a monomer composition that also comprises ethylene glycol di(meth)acrylate (Paragraph [0025]) and reacts to form porous polymeric particles (Paragraph [0023]; Abstract).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates for (meth)acrylic acid. 
The limitation “a polymerized product of a reaction mixture comprising: a) a first phase comprising i) a compound of Formula (I): HO(—CH2—CH(OH)—CH2-O)n—H (I) wherein n is 2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II) wherein p is an integer equal to at least 1;R1 is a hydrogen or alkyl; and ii) a poly(propylene glycol) having a weight average molecular weight of at least 500 grams/mole, wherein the poly(propylene glycol) is removed from the polymerized product to provide the porous polymeric particles” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kitagawa in view of Jung discloses porous polymeric particles comprising a polymerized product of a monomer composition comprising a monomer of Formula (II)CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least , R1 is a hydrogen or alkyl and a monomer of Formula (IV) CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a linear or branched alkyl having 1 to 20 carbon atoms.
	Regarding claim 3, Kitagawa teaches wherein the porous polymeric particles are free of a coating applied to an exterior surface of the porous polymeric particles, are free of an active loaded into the porous polymeric particles, or both as Kitagawa does not teach the a coating applied to the particles nor an active loaded into the particles.
Fig. 2).

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (U.S. 6,048,908) in view of Jung (U.S. Pat. Pub. 2010/0068525) and further in view of Lester (EP 1371704).
Kitagawa and Jung are relied upon as discussed above.
Regarding claim 4, Kitagawa in view of Jung fails to teach wherein the adhesive coating comprises an epoxy, an acrylic, a urethane, a silicone, a rubber, or a combination thereof.
Lester teaches a composition (Abstract) comprising 1) an adhesive coating (Abstract); and 2) polymeric particles disposed in the coating (Paragraph [0058]), wherein the polymeric particles comprise a polymerized product of a monomer composition comprising a monomer of Formula (II)	CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least 1; R1 is a hydrogen or alkyl (polyethylene glycol di(meth)acrylate, Paragraph [0032]) and a monomer of Formula (IV) CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a linear or branched alkyl having 1 to 20 carbon atoms (Paragraph [0034]).  Lester additionally teaches wherein the adhesive coating comprises an epoxy, an acrylic, a urethane, a silicone, a rubber, or a combination thereof (Paragraphs [0061], [0062] and [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive coating of Kitagawa in view of Jung comprise an epoxy, an acrylic, a urethane, a silicone, a rubber, or a combination thereof as taught by Lester as known adhesive coatings that can be used with dispersed polymeric particles therein.
Abstract; Col. 14, lines 63-65) comprising 1) an adhesive coating (Col. 14, lines 63-65); and 2) porous polymeric particles disposed in the coating (Abstract; Col. 14, lines 63-65), wherein the polymeric particles comprise a polymerized product of a monomer composition comprising a monomer of Formula (II):     CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least 1; R1 is a hydrogen or alkyl (ethylene glycol di(meth)acrylate, Col. 7, lines 66 – Col. 8, line 12) and at least one monomer of Formula (IV): CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a hydrogen (acrylic acid, methacrylic acid, Col. 7, lines 11-12 and 23-25).
	Kitagawa fails to teach wherein the R3 in Formula (IV) is a linear or branched alkyl having 1 to 20 carbon atoms.
Jung shows that (meth)acrylic acid and alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates, are equivalent materials in the art for a monomer composition that also comprises ethylene glycol di(meth)acrylate (Paragraph [0025]) and reacts to form porous polymeric particles (Paragraph [0023]; Abstract).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates for (meth)acrylic acid.
The limitation “a polymerized product of a reaction mixture comprising: a) a first phase comprising i) a compound of Formula (I): HO(—CH2—CH(OH)—CH2-O)n—H (I) wherein n is an integer equal to at least 1; and ii) a nonionic surfactant; b) a second phase dispersed in the first phase, wherein a volume of the first phase is greater than a volume of the second phase and wherein the second phase comprises i) a monomer composition comprising a monomer of 2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II) wherein p is an integer equal to at least 1;R1 is a hydrogen or alkyl; and ii) a poly(propylene glycol) having a weight average molecular weight of at least 500 grams/mole, wherein the poly(propylene glycol) is removed from the polymerized product to provide the porous polymeric particles” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kitagawa in view of Jung discloses porous polymeric particles comprising a polymerized product of a monomer composition comprising a monomer of Formula (II)CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least , R1 is a hydrogen or alkyl and a monomer of Formula (IV) CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a linear or branched alkyl having 1 to 20 carbon atoms.
Kitagawa in view of Jung fails to teach an adhesive article comprising a substrate and the adhesive composition disposed on a first major surface of the substrate.
	Lester teaches an adhesive article (Paragraph [0001]) comprising a substrate (Paragraph [0001]) and a composition (Abstract) disposed on a first major surface of the substrate (Paragraph [0084]), the composition comprising 1) an adhesive coating (Abstract); and 2) polymeric particles disposed in the coating (Paragraph [0058]), wherein the polymeric particles comprise a polymerized product of a monomer composition comprising a monomer of Formula 2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least 1, R1 is a hydrogen or alkyl (Paragraph [0032]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the adhesive composition of Kitagawa in view of Jung to be used as the adhesive composition in the adhesive article of Lester as the adhesive article of Lester is a known use of an adhesive composition comprising porous polymeric particles.
	Regarding claim 7, Lester teaches wherein the adhesive comprises a hot melt adhesive (Paragraph [0027]).
	Regarding claim 8, Lester teaches wherein the adhesive comprises a pressure sensitive adhesive (Paragraph [0027]).
	Regarding claim 9, Lester teaches further comprising a second composition disposed on a second major surface of the substrate (Paragraph [0084]).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pat. Pub. 2013/0118773) in view of Lester (EP 1371704).
Regarding claims 1 and 5, Liu teaches a composition (Abstract) comprising 1) an adhesive coating (Abstract); and 2) magnetic conductive particles disposed in the coating (Abstract), wherein the particles are disposed in the adhesive coating in a pattern (Fig. 1, Paragraph [0015]).  Liu additionally teaches suitable magnetic conductive particles include polymeric particle having a coating of metal thereon (Paragraph [0041]).
	Liu fails to teach the type of polymeric particles that can be used.
Abstract; Col. 14, lines 63-65) comprising 1) an adhesive coating (Col. 14, lines 63-65); and 2) porous polymeric particles disposed in the coating (Abstract; Col. 14, lines 63-65), wherein the polymeric particles comprise a polymerized product of a monomer composition comprising a monomer of Formula (II):     CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least 1; R1 is a hydrogen or alkyl (ethylene glycol di(meth)acrylate, Col. 7, lines 66 – Col. 8, line 12) and at least one monomer of Formula (IV): CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a hydrogen (acrylic acid, methacrylic acid, Col. 7, lines 11-12 and 23-25).  Kitagawa further teaches the porous polymeric particles have a high void volume which provides exceptional absorbency (Col. 15, lines 13-15)
	Kitagawa fails to teach wherein the R3 in Formula (IV) is a linear or branched alkyl having 1 to 20 carbon atoms.
Jung shows that (meth)acrylic acid and alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates, are equivalent materials in the art for a monomer composition that also comprises ethylene glycol di(meth)acrylate (Paragraph [0025]) and reacts to form porous polymeric particles (Paragraph [0023]; Abstract).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates for (meth)acrylic acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polymeric particles of Liu be the porous polymeric particles of Kitagawa in view of Jung since its porous polymeric particles are suitably used in adhesive 
The limitation “a polymerized product of a reaction mixture comprising: a) a first phase comprising i) a compound of Formula (I): HO(—CH2—CH(OH)—CH2-O)n—H (I) wherein n is an integer equal to at least 1; and ii) a nonionic surfactant; b) a second phase dispersed in the first phase, wherein a volume of the first phase is greater than a volume of the second phase and wherein the second phase comprises i) a monomer composition comprising a monomer of Formula (II):  CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II) wherein p is an integer equal to at least 1;R1 is a hydrogen or alkyl; and ii) a poly(propylene glycol) having a weight average molecular weight of at least 500 grams/mole, wherein the poly(propylene glycol) is removed from the polymerized product to provide the porous polymeric particles” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kitagawa in view of Jung discloses porous polymeric particles comprising a polymerized product of a monomer composition comprising a monomer of Formula (II)CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2 (II)
wherein p is an integer equal to at least , R1 is a hydrogen or alkyl and a monomer of Formula (IV) CH2═CR1—(CO)—O—R3 (IV), wherein R1 is hydrogen or methyl; R3 is a linear or branched alkyl having 1 to 20 carbon atoms.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 13, 2020 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 12, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788